May 10, 2012 Toronto Stock exchange British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Government of Newfoundland and Labrador, Financial Services Regulation Division Prince Edward Island Securities Office Rubicon Minerals Corporation Suite 1540 - 800 W. Pender St. Vancouver, BC V6C 2V6 PricewaterhouseCoopers Suite 700 - 250 Howe St. Vancouver, BC V6C 3S7 Dear Sirs/Mesdames: Re:Rubicon Minerals Corporation (the"Company") Notice Pursuant to National Instrument 51-102 of Change of Auditor We have read the statements made by the Company in its Notice of Change of Auditor dated May 7, 2012 (the "Notice"), which we understand will be filed pursuant to Section 4.11 of National Instrument 51-102.We agree with the statements set out in the Notice, though we advise that we have no basis to agree or disagree with the comments in the Notice relating to PricewaterhouseCooper LLP, Chartered Accountants. Yours very truly, /s/ DE VISSER GRAY LLP DE VISSER GRAY LLP Chartered Accountants
